Citation Nr: 9928387	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination of 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the course of this appeal, the veteran moved to 
Vermont.  Subsequent rating decisions and statement and 
supplemental statements of the case have been issued from the 
White River Junction RO.  


REMAND

A review of the veteran's service medical records 
demonstrates that in December 1960, he was seen with 
complaints of lumbar and sacrum pain.  A diagnosis of an old 
contusion was rendered at that time.  In February 1961, the 
veteran was seen with complaints of back pain.  A diagnosis 
of old contusions of the coccygeal area with muscle spasm was 
rendered at that time.  X-rays performed revealed no 
abnormality.  

On the veteran's February 1961 service separation report of 
medical history, it was noted that he had intermittent back 
discomfort which existed prior to service.  In March 1961, 
the veteran was sent for an orthopedic consultation.  At that 
time, he reported that he had fallen on his sacrum seven 
years earlier.  

At the time of a May 1996 VA examination, the veteran 
indicated that he had been involved in a motor vehicle 
accident in 1981 where he was treated for two broken 
vertebrae.  He noted that he was treated at Bellevue Hospital 
for the automobile accident injuries.  Diagnoses of old 
compression fracture L1, history of motor vehicle accident in 
1981, and chronic low back pain with right-sided radicular 
symptoms, were rendered at that time.  

At an April 1998 hearing, the veteran testified that 
following service he reinjured his back when working at a 
printer plant in the early 1960's.  The veteran also reported 
receiving treatment from a chiropractor in the 1980's.

In May 1998, a VA physician indicated there was some basis 
for the veteran's claim for a low back disability as a result 
of an injury sustained inservice.  

At his August 1999 hearing before the undersigned Board 
member, the veteran testified that he was hospitalized for a 
period of 10 weeks as a result of the 1981 automobile 
accident.  He indicated that he had had chronic back pain for 
over twenty years following service prior to the 1981 
accident 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the veteran's disability is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) as well 
as all other available sources, and 
request copies of all inpatient, 
outpatient and medical examination 
records for the veteran for any National 
Guard service and for his service in the 
United States Army Reserves.

2.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any low back disorder both prior to and 
subsequent to service.  Specific emphasis 
should be placed upon obtaining any 
treatment records relating to the 
preservice sacrum injury, the early 
1960's print plant injury, the 1981 
automobile accident where the veteran was 
treated for a period of nine or ten weeks 
at Bellevue Hospital, and the treatment 
records of the chiropractor that treated 
the veteran in the 1980's.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.

3.  Thereafter, the RO should arrange for 
a VA orthopedic examination to determine 
the nature and etiology of any low back 
disorder that may be present.  The claims 
folder and a copy of this remand must be 
made available for review prior to the 
examination.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a low 
back disorder?  If so, what is the 
etiology of this disorder? 

(b) Did the veteran have a low back 
disorder at the time of his entrance into 
service, and if so, what was the nature 
of this disability? 

(c) If the veteran entered service with a 
low back disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should 
readjudicate the claim of service 
connection for a low back disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



